DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-28 are pending.  Claims 1, 3, 9-10, and 26 have been amended and claims 27-28 have been newly added. 

Response to Arguments
Applicant's arguments filed 12/14/21 have been fully considered but they are not persuasive.  The Applicant’s representative argues that the prior art fails to disclose i) an esports application or ii) the functionality for “a viewer user” not playing the game.  To the first argument, the Examiner notes that the limitations directed to displaying he esports application are address in the new rejection asserted below.
With respect to the Applicant’s argument that the prior art fails to discuss the functionality of a “viewer user” not playing the game, the Examiner respectfully disagrees.  The Applicant’s representative is not commensurate with the broader scope of the claimed invention.  Fox teaches a visiting user in a game world who is not playing on a visited game board and helps the player in the visited game board (see Fox, 0056-0059).  In this manner the visiting user is commensurate with the broader scope of the ‘viewer user’ on a ‘viewer terminal’.  The Applicant’s representative appears to argue that the ‘viewer user’ is someone who is not playing the game.  However, this is not a commensurate with the scope of the claimed invention because the viewer user is participating in the game by aiding the user and therefore is playing a part in the game.  For at least this reason, the Applicant’s argument is not persuasive.
   
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a grouping of abstract idea without significantly more.  The claims, as exemplified by independent Claim 1, recites limitations such as “esports played by using an object based on a use operation of a player user on a viewer terminal of a viewer user” -certain method of organizing human activity; “performing assistance control of giving the object for the assistance to the player user by accepting an assistance instruction for assisting the player user from the viewer terminal and giving the object from the viewer user to the player user” – certain method of organizing human activity; “performing a reward giving control of giving a reward to a viewer user who gave the assistance object and/or to the player user based on whether the assistance object is used or not used by the player” – certain method of organizing human activity. For at least these reasons, the claims are found to recite a grouping of abstract ideas under Step 2A-prong 1.  
This judicial exception is not integrated into a practical application because the remaining limitations such as “a storage device storing a program;” “a processor executing the program for:” and “providing information for displaying a gameplay image of esports” amount to steps to invoke a general-purpose computer to implement the abstract idea, extra solution activity, and/or a technological environment in which to perform the abstract idea (see MPEP 2106.05(f)-(h)). For at least these reasons, the additional limitations do not integrate the claim into a practical application under Step 2A-prong 2.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because “a computer system”, “a storage device” and “a processor” when viewed individually and/or as a collection of elements do not amount to i) an improvement to the function of a computer; ii) improvements to any other technology or technical field; iii) apply the judicial with, or by use of, a particular machine; or iv) effecting a transformation or reduction of a particular article to a different state or thing.   Specifically, the additional element are not found to be significantly more when recited in a claim with a judicial exception because they merely “apply it” (or an equivalent) with the judicial exceptions, or mere instructions to implement an abstract idea on a computer, simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, and/or generally link the use of the judicial exception to a particular technological environment or field of use similar as discussed in Alice Corp v. CLS (see MPEP 2106.05).  For at least these reasons, the claims are not found to recite significantly more than the abstract idea under Step 2B.
With respect to independent claim 26, the claim is substantially similar to the subject matter discussed above with respect to independent Claim 1.  The additional elements directed to a game system merely recite a server/client environment when considered individually and/or as a collection of elements amounts to a technological environment to perform the abstract idea which does not amount to significantly more than the abstract idea.  
With respect to the claims 3 and 27, the claims are substantially the same as discussed above with respect to independent claims 1 and 26.  The additional limitation such as “a control of purchasing the assistance object and giving the assistance object to the player user according to a purchase operation instruction by the viewer user” is construed as being directed to a certain method of organizing human activity.  Therefore, the claims are found to recite an abstract idea without significantly more.
With respect to claims 9 and 28, the claims are substantially the same as discussed above with respect to independent claims 1 and 26.  The additional limitations such as “accepting the assistance instruction from a plurality of the viewer users and giving a plurality of the assistance objects to the player user” and “performing a selection list control that variably controls a display rank of the assistance object” amount to a limitation directed to a certain method of organizing human activity and/or a mental process.  The additional element such as “the assistance object being displayed in a selection list when the player user selects the assistance object for use in the game” amount to merely extra solution activity of the abstract idea (see MPEP 2106.05(g)).  Therefore, the claims are found to recite an abstract idea without significantly more.
With respect to dependent claims 2, 4-8, 10-25 have been analyzed and are found to merely recite additional limitations directed to an abstract idea (see MPEP 2106.04(a), invoking a computer to implement the abstract idea, extra solution activity, and/or a technological environment to perform the abstract idea (see MPEP 2106.05(f)-(h)).  For at least these reasons, claims 1-28 have been found to recite an abstract idea without significantly more.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 and 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Verfaille et al. (US 2017/0003740 A1).
Regarding claims 1, Verfaille discloses a computer system comprising: a storage device storing a program (see Verfaille, Fig. 1A, 0082, 0084-0085); and a processor for executing the program (see Verfaille, 0395, 0399) for:
providing information for displaying a gameplay image of esports played by using an object based on a use operation of a player user on a viewer terminal of a viewer user (see Verfaille, Fig. 18, 0060, 0127, wherein the gameplay image of esports by using an object is based on a use operation is an input provided by the broadcaster); 
performing an assistance control of giving the object for the assisting to the player user by accepting an assistance instruction for assisting the player user from the viewer terminal and giving the object from the viewer user to the player user (see Verfaille, Fig. 18, 0069, 0075, 0310, 0342, 0349, wherein the spectators may interact and affect the games causing in-game affects by providing gifts by accepting an assistance instruction from the viewing terminal); and 
performing a reward giving control of giving a reward to a viewer user who gave the assistance object and/or to the player user based on whether the assistance object is used or not used by the player (see Verfaille, Fig. 18, 0073, 0261-0264, 0299 wherein the system provides rewards to acknowledge spectating participants and spectator rewards; 0075, 0283, 0310, 0342, 0349, wherein the reward is associated with the gift provided by the viewer user when used by the player).
Regarding claim 2, Verfaille discloses the computer system as defined in claim1, the assistance control including a control of selecting the assistance object among possessed objects of the viewer user according to a selection operation instruction by the viewer user and giving the assistance object to the player user (see Verfaille, Fig. 18, 0069, 0283, 0310, 0342).
Regarding claim 3, Verfaille discloses a computer system comprising: a storage device storing a program (see Verfaille, Fig. 1A, 0082, 0084-0085); and a processor for executing the program (see Verfaille, 0395, 0399) for:
providing information for displaying a gameplay image of esports played by using an object based on a use operation of a player user on a viewer terminal of a viewer user (see Verfaille, Fig. 18, 0060, 0127, wherein the gameplay image of esports by using an object is based on a use operation is an input provided by the broadcaster); 
performing an assistance control of giving the object for the assisting to the player user by accepting an assistance instruction for assisting the player user from the viewer terminal and giving the object from the viewer user to the player user (see Verfaille, Fig. 18, 0069, 0075, 0310, 0342, 0349, wherein the spectators may interact and affect the games causing in-game affects by providing gifts by accepting an assistance instruction from the viewing terminal); 
a control of purchasing the assistance object and giving the assistance object to the player user according to a purchase operation instruction by the viewer user (see Verfaille, Fig. 18, 0069, 0283, 0310, 0342, wherein the spectators may purchase gifts to pay for in-game content to be provided to the players via the UI elements); and 
performing a reward giving control of giving a reward to a viewer user who gave the assistance object and/or to the player user based on whether the assistance object is used or not used by the player (see Verfaille, Fig. 18, 0073, 0261-0264, 0299 wherein the system provides rewards to acknowledge spectating participants and spectator rewards; 0075, 0283, 0310, 0342, 0349, wherein the reward is associated with the gift provided by the viewer user when used by the player).
Regarding claim 4, Verfaille discloses the computer system as defined in claim 2, the assistance control including a control of purchasing the assistance object and giving the assistance object to the player user according to a purchase operation (see Verfaille, Fig. 18, 0069, 0283, 0310, 0342, wherein the spectators may purchase gifts to pay for in-game content to be provided to the players via the UI elements).
Regarding claims 5-6, Verfaille discloses the computer system as defined in claims 1 and 4, the processor executing the program for further controlling a progress of the game by changing exerted effects according to a timing of provision of the assistance object by the assistance control when a progress of the game is controlled by using the assistance object based on a user operation of the player user (see Verfaille, 0349, wherein the gifts may be objects to provide boost, weapons, health points when used by the player).
Regarding claims 7-8, Verfaille discloses the computer system as defined in claims 1 and 6, the reward giving control including changing a content of the reward according to a timing of provision of the assistance object by the assistance control when the assistance object is used (see Verfaille, 0283, 0295-0299).
Regarding claim 9, Verfaille discloses a computer system comprising: a storage device storing a program (see Verfaille, Fig. 1A, 0082, 0084-0085); and a processor for executing the program (see Verfaille, 0395, 0399) for:
providing information for displaying a gameplay image of esports played by using an object based on a use operation of a player user on a viewer terminal of a viewer user (see Verfaille, Fig. 18, 0060, 0127, wherein the gameplay image of esports by using an object is based on a use operation is an input provided by the broadcaster); 
performing an assistance control of giving the object for the assisting to the player user by accepting an assistance instruction for assisting the player user from the viewer terminal and giving the object from the viewer user to the player user (see Verfaille, Fig. 18, 0069, 0075, 0310, 0342, 0349, wherein the spectators may interact and affect the games causing in-game affects by providing gifts by accepting an assistance instruction from the viewing terminal); and accepting the assistance instruction from a plurality of the viewer users and giving a plurality of assistance objects to the player user (see Verfaille, Fig. 18, 0310, 0342, 0349);
performing a selection list control that variably controls a display rank of the assistance object, the assistance object being displayed in a selection list when the player user selects the assistance object for use in the game (see Verfaille, Fig. 2A, 7A, 9, 13A, 15B, 18, 0178-0179, 18, 0069, 0106, 0283, 0310, 0342, wherein the users may viewer object ranks such as through a ‘hot list’ and selects objects via the spectator and player UI elements); and 
performing a reward giving control of giving a reward to a viewer user who gave the assistance object and/or to the player user based on whether the assistance object is used or not used by the player (see Verfaille, Fig. 18, 0073, 0261-0264, 0299 wherein the system provides rewards to acknowledge spectating participants and spectator rewards; 0075, 0283, 0310, 0342, 0349, wherein the reward is associated with the gift provided by the viewer user when used by the player).
Regarding claim 10, Verfaille discloses the computer system as defined in claim 8, the assistance control including accepting the assistance instruction from a plurality of viewer users and giving a plurality of the assistance objects to the player user (see Verfaille, Fig. 18, 0283, 0310, 0342), the processor executing the program for further performing a selection list control that variably controls a display rank of the assistance object, the assistance object being displayed in a selection list when the player user selects the assistance object for use in the game (see Verfaille, Fig. 2A, 7A, 9, 13A, 15B, 18, 0178-0179, 18, 0069, 0106, 0283, 0310, 0342, wherein the users may viewer object ranks such as through a ‘hot list’ and selects objects via the spectator and player UI elements).
Regarding claims 11-12, Verfaille discloses the computer system as defined in claim 9-10, the selection list control including variably controlling the display rank according to a timing at which the assistance object is giving by the assistance control (see Verfaille, Fig. 6A, 7B, 9, 18, 0106, 0178, 0190, 0197, 0338, 0342, 0349, wherein the assistance control displays and selects gifts that are provided to broadcasters from the spectators using selection list of the UI elements).
Regarding claims 13-14, Verfaille discloses the computer system as defined in claims 9-10, the assistance control including accepting the assistance instruction and giving the assistance object to the player user, the assistance instruction being performed as a whole in one operation or automatically used intermittently or continuously with a package as a unit (see Verfaille, Fig. 6A, 7A, 9, 12, 18, 0309-0310, 0341-0342, 0349), the selection list control including variably controlling the display rank with a package of the assistance object as a unit (see Verfaille, Fig. 6A, 7A, 18, 0290-0292, 0294, 0310, 0342, 0349).
Regarding claims 15-16, Verfaille discloses the computer system as defined in claims 13-14, the selection list control including variably controlling the display rank according to a content of the package of the assistance object (see Verfaille, Fig. 6A, 7A, 9, 12, 18, 0290-0292, 0294, 0309-0310, 0341-0342-0349, wherein the weapons, boost, gifts, are packages displayed on the UI elements according to a content of the of the assistance object). 
Regarding claims 17-18, Verfaille discloses the computer system as defined in claims 9 and 16, the selection list control including variably controlling the display rank according to whether a relationship between the viewer user who gave the assistance object and the player user is a predetermined relationship (see Verfaille, Fig. 18, 0057, 0263, 0277, 0290, 0306, 0310, 0341-0342, wherein the content generated may be based on the predetermined relationship such as a subscriber, non-subscriber, viewer, follower, and so on between the broadcaster and the spectator). 
Regarding claims 19-20, Verfaille discloses the computer system as defined in claim 6 and 18, the selection list control including variably controlling the display rank according to intimacy between the viewer user who gave the assistance object and the player user (see Verfaille, 0057, 0263, 0290-0292, 0294, 0306, 0341-0342, wherein the different selections and rewards provide different options for viewer, follower, or subscriber which describes an intimacy between the spectator and the broadcaster .
Regarding claim 26, Verfaille discloses a game system comprising: a viewer terminal of a viewer user (see Verfaille, Fig. 1A, 13B, 0078-0080); and a server system comprising: a storage device storing a program (see Verfaille, Fig. 1A, 0080, 0082, 0084-0085); and a processor for executing the program (see Verfaille, 0395, 0399) for:
providing information for displaying a gameplay image of esports played by using an object based on a use operation of a player user on a viewer terminal of a viewer user (see Verfaille, Fig. 18, 0060, 0127, wherein the gameplay image of esports by using an object is based on a use operation is an input provided by the broadcaster); 
performing an assistance control of giving the object for the assisting to the player user by accepting an assistance instruction for assisting the player user from the viewer terminal and giving the object from the viewer user to the player user (see Verfaille, Fig. 18, 0069, 0075, 0310, 0342, 0349, wherein the spectators may interact and affect the games causing in-game affects by providing gifts by accepting an assistance instruction from the viewing terminal); and 
performing a reward giving control of giving a reward to a viewer user who gave the assistance object and/or to the player user based on whether the assistance object is used or not used by the player (see Verfaille, Fig. 18, 0073, 0261-0264, 0299 wherein the system provides rewards to acknowledge spectating participants and spectator rewards; 0075, 0283, 0310, 0342, 0349, wherein the reward is associated with the gift provided by the viewer user when used by the player).
Regarding claim 27, Verfaille discloses a game system comprising: a viewer terminal of a viewer user (see Verfaille, Fig. 1A, 13B, 0078-0080); and a server system comprising: a storage device storing a program (see Verfaille, Fig. 1A, 0080, 0082, 0084-0085); and a processor for executing the program (see Verfaille, 0395, 0399) for:
providing information for displaying a gameplay image of esports played by using an object based on a use operation of a player user on a viewer terminal of a viewer user (see Verfaille, Fig. 18, 0060, 0127, wherein the gameplay image of esports by using an object is based on a use operation is an input provided by the broadcaster); 
performing an assistance control of giving the object for the assisting to the player user by accepting an assistance instruction for assisting the player user from the viewer terminal and giving the object from the viewer user to the player user (see Verfaille, Fig. 18, 0069, 0075, 0310, 0342, 0349, wherein the spectators may interact and affect the games causing in-game affects by providing gifts by accepting an assistance instruction from the viewing terminal); 
a control of purchasing the assistance object and giving the assistance object to the player user according to a purchase operation instruction by the viewer user (see Verfaille, Fig. 18, 0069, 0283, 0310, 0342, wherein the spectators may purchase gifts to pay for in-game content to be provided to the players via the UI elements); and 
performing a reward giving control of giving a reward to a viewer user who gave the assistance object and/or to the player user based on whether the assistance object is used or not used by the player (see Verfaille, Fig. 18, 0073, 0261-0264, 0299 wherein the system provides rewards to acknowledge spectating participants and spectator rewards; 0075, 0283, 0310, 0342, 0349, wherein the reward is associated with the gift provided by the viewer user when used by the player).
Regarding claim 28, Verfaille discloses a game system comprising: a viewer terminal of a viewer user (see Verfaille, Fig. 1A, 13B, 0078-0080); and a server system comprising: a storage device storing a program (see Verfaille, Fig. 1A, 0080, 0082, 0084-0085); and a processor for executing the program (see Verfaille, 0395, 0399) for:
providing information for displaying a gameplay image of esports played by using an object based on a use operation of a player user on a viewer terminal of a viewer user (see Verfaille, Fig. 18, 0060, 0127, wherein the gameplay image of esports by using an object is based on a use operation is an input provided by the broadcaster); 
performing an assistance control of giving the object for the assisting to the player user by accepting an assistance instruction for assisting the player user from the viewer terminal and giving the object from the viewer user to the player user (see Verfaille, Fig. 18, 0069, 0075, 0310, 0342, 0349, wherein the spectators may interact and affect the games causing in-game affects by providing gifts by accepting an assistance instruction from the viewing terminal); and accepting the assistance instruction from a plurality of the viewer users and giving a plurality of assistance objects to the player user (see Verfaille, Fig. 18, 0310, 0342, 0349);
performing a selection list control that variably controls a display rank of the assistance object, the assistance object being displayed in a selection list when the player user selects the assistance object for use in the game (see Verfaille, Fig. 2A, 7A, 9, 13A, 15B, 18, 0178-0179, 18, 0069, 0106, 0283, 0310, 0342, wherein the users may viewer object ranks such as through a ‘hot list’ and selects objects via the spectator and player UI elements); and 
performing a reward giving control of giving a reward to a viewer user who gave the assistance object and/or to the player user based on whether the assistance object is used or not used by the player (see Verfaille, Fig. 18, 0073, 0261-0264, 0299 wherein the system provides rewards to acknowledge spectating participants and spectator rewards; 0075, 0283, 0310, 0342, 0349, wherein the reward is associated with the gift provided by the viewer user when used by the player).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Fox et al. (US 2014/0024460 A1) and Verfaillie et al. (US 2017/0003740 A1).
Regarding claim 1, Fox et al. (hereafter Fox) discloses a computer system comprising: a storage device storing a program (see Fox, Fig. 15, storage 636 and 0128); a processor executing the program for providing information for (see Fox, Fig. 14, processor 652): displaying a gameplay image played by using an object based on a use operation of a player user on a viewer terminal of a viewer user (see Fox, Figs. 1A-3C, 0056; wherein friends of the player are a viewer user of a viewer terminal may perform operations therein to help the friend, such as serving dishes, harvesting tomatoes, etc., which the different operations considered to be an object based on a use operation of a player); 
performing an assistance control of giving the object for the assistance to the player user by accepting an assistance instruction for assisting the player user from the viewer terminal and giving the object from the viewer user to the player user (see Fox, Figs. 1A-3C, 0056; wherein player may perform operations therein to help the friend, such as serving dishes, harvesting tomatoes, etc., which the different operations are analogous to be performing an assistance control of giving the object for the assistance to the player user by accepting an assistance instruction for assisting the player user from the viewer terminal and giving the object from the viewer user to the player user); and 
performing a reward giving control of giving a reward to a viewer user who gave the assistance object and/or to the player user based on whether the assistance object is used or not used by the player (see Fox, 0056; wherein in exchange for helping the friend, the player gets game rewards such as energy, friendship points, ingredients, etc.,).  However, Fox is silent as to displaying a gameplay image of esports.
Verfaillie teach a gaming system which provides a viewer terminal of a viewer user to perform assistance to a player object (see Verfaillie, Fig. 18).  Specifically, Verfaillie discloses providing information of displaying a gameplay image of esports (see Verfaille, Fig. 18, 0342, 0349).  One would have been motivated to incorporate the teachings of Verfaillie to substitute known game elements of similar devices to yield the predictable result of influencing and affecting events within the game universe (see Verfaillie, 0342, 0349).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to displaying a gameplay image of esports. 
Regarding claim 2, the combination of Fix and Verfaillie teach computer system of Claim 1.  Fox further discloses the assistance control including a control of selecting the assistance object among possessed objects of the viewer user according to a selection operation instruction by the viewer user and giving the assistance object to the player user (see Fox, 0056-0059; wherein the player operations include serving dishes, harvesting tomatoes, etc., to be the selected assistance object among possessed objects, wherein a selection operation provides information about the item and the operations to be performed).
Regarding claim 5, the combination of Fix and Verfaillie teach computer system of Claim 1.  Fox further discloses the processor executing the program for further controlling a progress of the game by changing exerted effects according to a timing of provision of the assistance object by the assistance control when a progress of the game is controlled by using the assistance object based on a use operation of the player user (see Fox, 0056-0059; wherein player may perform operations therein to help the friend, such as serving dishes, harvesting tomatoes, etc., which the different operations are considered to be controlling 2 progress of the game by changing exerted effects according to a timing of provision of the assistance object by the assistance control when a progress of the game is controlled by using the assistance object based on a use operation of the player user).
Regarding claim 7, the combination of Fix and Verfaillie teach computer system of Claim 1.  Fox further discloses the reward giving control including changing a content of the reward according to a timing of provision of the assistance object by the assistance control when the assistance object is used (see Fox, 0070-0072; wherein the provision of the assistance object could be visiting other player's game hoards and providing an award for a predetermined number of times a player visits to be rewarded by the reward giving control which may including changing a content of the reward according to a timing of provision of the assistance object by the assistance control when the assistance object is used).
Regarding claim 23, the combination of Fix and Verfaillie teach computer system of Claim 1. Fox further discloses the reward giving control including charging a content of the reward based on a result of the game (see Fox, 0056-0059, 0068: wherein for example, if a casual player only visits less than the predetermined number of time to receive an reward than that player does not receive the reward as discussed in paragraph 68 to be changing a content of the reward based on a result of the game).
Regarding claim 24, the combination of Fix and Verfaillie teach computer system of Claim 1.  Fox further discloses the reward giving control including changing a content of the reward based on a type and/or quantity of the assistance object that has been used in the game (see Fox, 0056-0059, 0068; wherein as noted above, if the player does not visit the recurring number of times than that player does not receive the reward).
Regarding claim 25, the combination of Fix and Verfaillie teach computer system of Claim 1.  Fox further discloses the processor executing the program for further implementing notification, wherein the notification is performed to the player terminal of the player user every time the assistance object is given to the player user by the assistance control (see Fox, 0058, wherein a player visits a friends game board and wanders around, the player places the mouse cursor over a particular item (object), the game provides information about the item and the operations to be performed is the notification performed by the player terminal of the player user every time the assistance object is given to the player user by the assistance control).
Regarding claim 26, Fox et al. (hereafter Fox) discloses a gaming system comprising: a viewer terminal of a viewer user (see Fox, Fig. 12, wherein the viewer terminal is a client of a visiting friend); and a server system (see Fox, server 570 of Fig. 12) comprising: a storage device storing a program (see Fox, Fig. 15, storage 636 and 0128); a processor executing the program for providing information for (see Fox, Fig. 14, processor 652): displaying a gameplay image played by using an object based on a use operation of a player user on a viewer terminal of a viewer user (see Fox, Figs. 1A-3C, 0056; wherein friends of the player are a viewer user of a viewer terminal may perform operations therein to help the friend, such as serving dishes, harvesting tomatoes, etc., which the different operations considered to be an object based on a use operation of a player); 
performing an assistance control of giving the object for the assistance to the player user by accepting an assistance instruction for assisting the player user from the viewer terminal and giving the object from the viewer user to the player user (see Fox, Figs. 1A-3C, 0056; wherein player may perform operations therein to help the friend, such as serving dishes, harvesting tomatoes, etc., which the different operations are analogous to be performing an assistance control of giving the object for the assistance to the player user by accepting an assistance instruction for assisting the player user from the viewer terminal and giving the object from the viewer user to the player user); and 
performing a reward giving control of giving a reward to a viewer user who gave the assistance object and/or to the player user based on whether the assistance object is used or not used by the player (see Fox, 0056; wherein in exchange for helping the friend, the player gets game rewards such as energy, friendship points, ingredients, etc.,).  However, Fox is silent as to displaying a gameplay image of esports.
Verfaillie teach a gaming system which provides a viewer terminal of a viewer user to perform assistance to a player object (see Verfaillie, Fig. 18).  Specifically, Verfaillie discloses providing information of displaying a gameplay image of esports (see Verfaillie, Fig. 18, 0342, 0349).  One would have been motivated to incorporate the teachings of Verfaillie to substitute known game elements of similar devices to yield the predictable result of influencing and affecting events within the game universe (see Verfaillie, 0342, 0349).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to displaying a gameplay image of esports.
Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148. The examiner can normally be reached Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN HSU/            Examiner, Art Unit 3715                                                                                                                                                                                            
/Jay Trent Liddle/            Primary Examiner, Art Unit 3715